DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 11, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9, 12, 13, 16, 19, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by OHMI et al. US 2011/0120566 (hereinafter OHMI).

Regarding claim 1, OHMI teaches: a manufacturing system comprising:
a processing chamber (Fig. 4, [0003] - - etcher C is a process chamber);
a gas supply (Fig. 4, [0003] - - gases);
a mass flow control apparatus coupled to an outlet of the gas supply and an inlet of the processing chamber, wherein the mass flow control apparatus comprises a flow restriction element configured to restrict a flow rate of a gas, a bypass flow element configured to control the flow rate of the gas in parallel to the flow restriction element, and a pressure regulator configured to control at least one of a pressure of the gas between the pressure regulator and the flow restriction element or a pressure of the gas between the pressure regulator and the flow restriction bypass flow element (Fig. 6, [0016] - - low flow rate orifice 8a is a flow restriction element; switching valve 34 and high flow rate orifice 8c is a bypass flow element; [0008]-[0010] - - the combination of valve 2, pressure sensor 6 and controller 1 is a pressure regulator; pressure P1 is controlled by valve 2 open and close); and
a controller coupled to mass flow control apparatus (Fig. 6. [0047] - - control unit 1), the controller configured to:
flow the gas from the gas supply to the processing chamber via the mass flow control apparatus in view of a first pressure setting (Fig. 7, [0009], [0010], [0016] - - e.g. at low flow rate range, flow rate Qc=KcP1; thus controlling pressure P1 to control flow rate);
determine to modify the flow of the gas from a first flow rate associated with the first pressure setting to a second flow rate (Fig. 7, [0009], [0010], [0016] - - e.g. at low flow rate range, flow rate Qc=KcP1; thus controlling pressure P1 to control flow rate);
determine a second pressure setting associated with the second flow rate (Fig. 7, [0009], [0010], [0016] - - Fig. 7 shows relationship between pressure and flow rate); and
cause the pressure regulator to modify the pressure of the gas between at least one of the pressure regulator and the flow restriction element or the pressure regulator and the bypass flow element in view of the second pressure setting (Fig. 7, [0009], [0010], [0016] - - e.g. at low flow rate range, flow rate Qc=KcP1; thus controlling pressure P1 to control flow rate).

Regarding claim 4, OHMI teaches all the limitations of the base claims as outlined above. 

OHMI further teaches: determine that a first step of a process recipe for the process chamber is complete and that a second step of the process recipe is to be initiated, wherein the first step of the process recipe is associated with the first flow rate for the gas and the second step of the process recipe is associated with the second flow rate for the gas ([0004] - - switch gases at desired flow rates in predetermined timings to supply gasses).

Regarding claim 5, OHMI teaches all the limitations of the base claims as outlined above. 

OHMI further teaches: identify, from calibration data mapping pressure settings to flow rates, the second pressure setting of the gas corresponding to the second flow rate (Fig. 7, [0009], [0010], [0016] - - set pressure P1 to control flow rate, the curve in Fig. 7 is calibration data).

Regarding claim 7, OHMI teaches all the limitations of the base claims as outlined above. 

OHMI further teaches: the flow restriction element and the bypass flow element of the mass flow control apparatus are components of a speed control valve ([0016] - - the flow rate switching type pressure type flow rate control device is a speed control valve since it include a valve and controls flow speed).

Regarding claim 9, OHMI teaches: a method comprising:
flowing, by a controller of a manufacturing system, a gas from a gas supply to a processing chamber (Fig. 4, [0003] - - etcher C is a process chamber; Fig. 6. [0047] - - control unit 1), wherein the gas supply and the processing chamber are each coupled to a mass flow control apparatus configured to control a flow of the gas from the gas supply to the processing chamber in view of a first pressure setting (Fig. 4, [0006] - - use pressure type flow rate control device to control gas supply);
determining, by the controller, to modify the flow of the gas from a first flow rate associated with the first pressure setting to a second flow rate ([0004] - - switch gases at desired flow rates in predetermined timings to supply gasses; Fig. 7, [0009], [0010], [0016] - - e.g. at low flow rate range, flow rate Qc=KcP1; thus controlling pressure P1 to control flow rate);
determining, by the controller, a second pressure setting associated with the second flow rate (Fig. 7, [0009], [0010], [0016] - - e.g. at low flow rate range, flow rate Qc=KcP1; thus controlling pressure P1 to control flow rate); and
causing, by the controller, a pressure regulator of the mass flow control apparatus to modify pressure of the gas between at least one of the pressure regulator and a flow restriction element of the mass flow control apparatus or the pressure regulator and a bypass flow element of the mass flow control apparatus in view of the second pressure setting (Fig. 6, [0016] - - low flow rate orifice 8a is a flow restriction element; switching valve 34 and high flow rate orifice 8c is a bypass flow element; [0008]-[0010] - - the combination of valve 2, pressure sensor 6 and controller 1 is a pressure regulator; pressure P1 is controlled by valve 2 open and close).

Regarding claim 12, OHMI teaches all the limitations of the base claims as outlined above. 

OHMI further teaches: determining that a first step of a process recipe for the process chamber is complete and that a second step of the process recipe is to be initiated, wherein the first step of the process recipe is associated with the first flow rate of the gas and the second step of the process recipe is associated with the second flow rate of the gas ([0004] - - switch gases at desired flow rates in predetermined timings to supply gasses).

Regarding claim 13, OHMI teaches all the limitations of the base claims as outlined above. 

OHMI further teaches: identifying, from calibration data mapping pressure settings to flow rates, the second pressure setting of the gas corresponding to the second flow rate (Fig. 7, [0009], [0010], [0016] - - set pressure P1 to control flow rate, the curve in Fig. 7 is calibration data).

Regarding claim 16, OHMI teaches: a non-transitory computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to:
flow a gas from a gas supply to a processing chamber (Fig. 4, [0003] - - etcher C is a process chamber), wherein the gas supply and the processing chamber are each coupled to a mass flow control apparatus configured to control a flow of gas from the gas supply to the processing chamber in view of a first pressure setting (Fig. 4, [0006] - - use pressure type flow rate control device to control gas supply);
determine to modify the flow of the gas from a first flow rate associated with the first pressure setting to a second flow rate ([0004] - - switch gases at desired flow rates in predetermined timings to supply gasses; Fig. 7, [0009], [0010], [0016] - - e.g. at low flow rate range, flow rate Qc=KcP1; thus controlling pressure P1 to control flow rate);
determine a second pressure setting associated with the second flow rate (Fig. 7, [0009], [0010], [0016] - - e.g. at low flow rate range, flow rate Qc=KcP1; thus controlling pressure P1 to control flow rate); and
cause a pressure regulator of the mass flow control apparatus to modify pressure of the gas between at least one of the pressure regulator and a flow restriction element of the mass flow control apparatus or the pressure regulator and a bypass flow element of the mass flow control apparatus in view of the second pressure setting (Fig. 6, [0016] - - low flow rate orifice 8a is a flow restriction element; switching valve 34 and high flow rate orifice 8c is a bypass flow element; [0008]-[0010] - - the combination of valve 2, pressure sensor 6 and controller 1 is a pressure regulator; pressure P1 is controlled by valve 2 open and close).

Regarding claim 19, OHMI teaches all the limitations of the base claims as outlined above. 

OHMI further teaches: determine that a first step of a process recipe for the process chamber is complete and that a second step of the process recipe is to be initiated, wherein the first step of the process recipe is associated with the first flow rate for the gas and the second step of the process recipe is associated with the second flow rate for the gas ([0004] - - switch gases at desired flow rates in predetermined timings to supply gasses).

Regarding claim 20, OHMI teaches all the limitations of the base claims as outlined above. 

OHMI further teaches: identify, from calibration data mapping pressure settings to flow rates, the second pressure setting of the gas corresponding to the second flow rate (Fig. 7, [0009], [0010], [0016] - - set pressure P1 to control flow rate, the curve in Fig. 7 is calibration data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over OHMI et al. US 2011/0120566 (hereinafter OHMI) in view of Ohmi US 6,152,168 (hereinafter Ohmi2).

Regarding claim 6, OHMI teaches all the limitations of the base claims as outlined above. 

OHMI teaches: a pressure type flow rate control device including a flow restriction element and a bypass flow element (Fig. 6, [0016] - - low flow rate orifice 8a is a flow restriction element; switching valve 34 and high flow rate orifice 8c is a bypass flow element;)

But OHMI does not explicitly teach: a flow meter coupled to an outlet of a pressure type flow rate control device, wherein the flow meter is configured to measure a current flow rate of the gas at the outlet of the pressure type flow rate control device.

However, Ohmi2 teaches: a flow meter coupled to an outlet of a pressure type flow rate control device, wherein the flow meter is configured to measure a current flow rate of the gas at the outlet of the pressure type flow rate control device (Fig. 1, C3, L43-46 - - mass flow meter 9 measures gas flow rate Q).

OHMI and Ohmi2 are analogous art because they are from the same field of endeavor.  They all relate to gas flow control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by OHMI, and incorporating a flow meter, as taught by Ohmi2.  

One of ordinary skill in the art would have been motivated to do this modification in order to test flow rate characteristics of the pressure type flow rate control device, as suggested by Ohmi2 (C3, L51-67).

Regarding claim 14, OHMI teaches all the limitations of the base claims as outlined above. 

OHMI teaches: a pressure type flow rate control device including a flow restriction element and a bypass flow element (Fig. 6, [0016] - - low flow rate orifice 8a is a flow restriction element; switching valve 34 and high flow rate orifice 8c is a bypass flow element;)

But OHMI does not explicitly teach: an outlet of a pressure type flow rate control device are coupled to a flow meter, wherein the flow meter is configured to measure a current flow rate of the gas at the outlet of the pressure type flow rate control device.

However, Ohmi2 teaches: an outlet of a pressure type flow rate control device are coupled to a flow meter, wherein the flow meter is configured to measure a current flow rate of the gas at the outlet of the pressure type flow rate control device (Fig. 1, C3, L43-46 - - mass flow meter 9 measures gas flow rate Q).

OHMI and Ohmi2 are analogous art because they are from the same field of endeavor.  They all relate to gas flow control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by OHMI, and incorporating a flow meter, as taught by Ohmi2.  

One of ordinary skill in the art would have been motivated to do this modification in order to test flow rate characteristics of the pressure type flow rate control device, as suggested by Ohmi2 (C3, L51-67).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OHMI et al. US 2011/0120566 (hereinafter OHMI) in view of Jones US 2017/0147009 (hereinafter Jones).

Regarding claim 8, OHMI teaches all the limitations of the base claims as outlined above. 

But OHMI does not explicitly teach: the pressure regulator of the mass flow control apparatus is an electro-pneumatic pressure regulator.

However, Jones teaches: the pressure regulator of the mass flow control apparatus is an electro-pneumatic pressure regulator ([0027] - - electro-pneumatic pressure regulator).

OHMI and Jones are analogous art because they are from the same field of endeavor.  They all relate to gas flow control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by OHMI, and incorporating electro-pneumatic pressure regulator, as taught by Jones.  

One of ordinary skill in the art would have been motivated to do this modification in order to avoid deleterious supply pressure effects, as suggested by Jones ([0026]).

Claims 2,10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over OHMI et al. US 2011/0120566 (hereinafter OHMI) in view of Lee et al. US 2007/0110636 (hereinafter Lee).

Regarding claim 2, OHMI teaches all the limitations of the base claims as outlined above. 

But OHMI does not explicitly teach: detect an error at the processing chamber or the mass flow control apparatus.

However, Lee teaches: detect an error at the processing chamber or the mass flow control apparatus ([0031] - - detect MFC error based on pressure and flow rate relationship).

OHMI and Lee are analogous art because they are from the same field of endeavor.  They all relate to gas flow control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by OHMI, and incorporating detecting MFC error, as taught by Lee.  

One of ordinary skill in the art would have been motivated to do this modification in order to carefully control the gas flow to avoid error, as suggested by Lee ([0007]).

Regarding claim 10, OHMI teaches all the limitations of the base claims as outlined above. 

But OHMI does not explicitly teach: detecting a system error present at one or more portions of the manufacturing system.

However, Lee teaches: detecting a system error present at one or more portions of the manufacturing system ([0031] - - detect MFC error based on pressure and flow rate relationship).

OHMI and Lee are analogous art because they are from the same field of endeavor.  They all relate to gas flow control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by OHMI, and incorporating detecting MFC error, as taught by Lee.  

One of ordinary skill in the art would have been motivated to do this modification in order to carefully control the gas flow to avoid error, as suggested by Lee ([0007]).

Regarding claim 17, OHMI teaches all the limitations of the base claims as outlined above. 

But OHMI does not explicitly teach: detect an error at the processing chamber or the mass flow control apparatus.

However, Lee teaches: detect an error at the processing chamber or the mass flow control apparatus ([0031] - - detect MFC error based on pressure and flow rate relationship).

OHMI and Lee are analogous art because they are from the same field of endeavor.  They all relate to gas flow control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by OHMI, and incorporating detecting MFC error, as taught by Lee.  

One of ordinary skill in the art would have been motivated to do this modification in order to carefully control the gas flow to avoid error, as suggested by Lee ([0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116